SO ORDERED.

SIGNED this 10th day of August, 2020.




____________________________________________________________________________



                IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF KANSAS



In re:

Robert Earl Dear,                               Case No. 20-10738-13

                    Debtor.

             Order Granting Motion to Impose Automatic Stay,
                            With Conditions

         Debtor Robert Earl Dear filed a third Chapter 13 bankruptcy petition

after his prior two Chapter 13 cases were dismissed within the last year. The

automatic stay—the stalwart backbone of the Bankruptcy Code—is not

imposed upon filing of a bankruptcy petition when a debtor has had two or

more cases pending but dismissed within the previous year. Debtor quickly

after filing his petition filed a motion seeking imposition of the automatic




               Case 20-10738   Doc# 54
                                    53   Filed 08/10/20   Page 1 of 16
stay,1 and Creditor Tennant Real Estate opposes Debtor’s motion.2 Under 11

U.S.C. § 362(c)(4)(D),3 Debtor must rebut a presumption that his case is not

filed in good faith by clear and convincing evidence to qualify for imposition of

the automatic stay in his case.

      After hearing evidence from the parties, the Court concludes that

Debtor’s Chapter 13 petition was filed in good faith and that the presumption

of bad faith filing has been rebutted by clear and convincing evidence. The

stay of § 362(a) is hereby imposed as to all creditors, subject to the condition

that Tennant Real Estate will be granted relief from the stay if Debtor fails to

timely make two consecutive Chapter 13 Plan payments, as expressed in

more detail herein.

I.    Findings of Fact and Procedural History

      On September 29, 2013, Debtor and Tennant Real Estate entered into

an installment sales contract, whereby Debtor agreed to pay Tennant Real

Estate a $1500 down payment and then $36,500 via monthly payments of

$460 over 180 months for the purchase of real property at 1014 S. Waverly, in



1 Debtor titled his pleading as a motion seeking extension of the automatic stay,
but acknowledged at trial that he was seeking imposition, not extension. The Court
therefore refers herein to the motion as one seeking imposition of the automatic
stay.
2 Debtor appears by Jeffrey L. Willis. Tennant Real Estate appears by Sarah

Newell.
3 All future references to “Code,” “Section,” and “§” are to the Bankruptcy Code,

Title 11 of the United States Code, unless otherwise indicated.
                                         2

             Case 20-10738    Doc# 54
                                   53    Filed 08/10/20   Page 2 of 16
Wichita, Kansas. Debtor lived in the property for a number of years and

made substantial improvements to the property, but in recent years has been

using the property as a rental unit, while he lives elsewhere.

        Debtor has recently filed two Chapter 13 bankruptcy petitions, prior to

his current case. Debtor’s first Chapter 13 bankruptcy petition was filed

about two years ago, on July 23, 2018.4 Debtor’s Schedule A reported two

pieces of real estate: his residence at 434 Rolling Acres, in Valley Center,

Kansas, valued at $190,000, and the real property at 1014 S. Waverly, in

Wichita, Kansas, valued at $28,000. Debtor’s Valley Center residence had a

debt of $174,000, and the Wichita real estate was indebted for $28,400.

Debtor’s only other secured debt was to Capital One for a 2012 Suzuki

vehicle, with a $7000 claim, but valued at only $2000, and to Valley State

Bank for a 2007 Buick vehicle, with a $3300 claim, but valued at only $2000.

Debtor owed both the Internal Revenue Service (IRS) and the Kansas

Department of Revenue (KDoR), and also reported $226,631 in unsecured

debt.

        At filing of his July 23, 2018 Chapter 13 bankruptcy petition, Debtor

reported net wages of $4263 per month, stemming from his employment as a

truck driver for Food Liner. Debtor also reported $400 monthly income from




4   Case No. 18-11427-13.
                                         3

               Case 20-10738   Doc# 54
                                    53   Filed 08/10/20   Page 3 of 16
rental property, for a total combined monthly net income of $4663. Debtor’s

Schedule J showed he had one dependent, a sixteen-year-old daughter, and

expenses of $1841, leaving $2822 for a proposed monthly plan payment of

$2816.67.

        Multiple creditors and the Chapter 13 Trustee objected to confirmation

of Debtor’s proposed plan, and several creditors also sought stay relief.

Eventually, a third amended plan was confirmed, on September 26, 2019,

requiring Debtor to make monthly plan payments of $3100.

        The docket in Debtor’s first bankruptcy case was not quiet for long. The

next month, on October 24, 2019, the Chapter 13 Trustee filed a motion to

dismiss Debtor’s case, arguing that Debtor was $8364 in arrears, with his

last payment made on September 24, 2019. Debtor objected, stating that he

had changed employers, and Debtor’s counsel indicated a motion to modify

and an amended budget would be filed by January 9, 2020, or the case could

be dismissed without further notice. Debtor failed to file a motion to modify

or an amended budget, and his case was dismissed on January 14, 2020.

        About five weeks later, on February 22, 2020, Debtor filed his second

Chapter 13 bankruptcy petition, with the same counsel as used in his first.5

Debtor’s petition did not contain any Schedules, his Statement of Financial




5   Case No. 20-10219-13.
                                         4

               Case 20-10738   Doc# 54
                                    53   Filed 08/10/20   Page 4 of 16
Affairs, or his Form 22-C, and Debtor was given an April 8, 2020 deadline to

file the missing document or his case would be dismissed. On that deadline,

new counsel entered his appearance for Debtor, and the missing documents

were filed. Debtor’s Schedule A still listed both pieces of real estate, but now

valued his residence at $196,200 and the Wichita real property at $64,400,

with debts of $187,842.12 and $30,490.38, respectively. Oddly, Debtor now

claimed his 2012 Suzuki was valued at $4000, with a $7627.14 claim. Debtor

no longer listed the 2007 Buick. Debtor still owed the IRS and the KDoR, and

his unsecured debt had increased to $231,035.79.

      Debtor’s Statement of Financial Affairs indicated he had $1200 in

rental income from January 1, 2020 to his petition filing on February 22,

2020. The Statement of Financial Affairs also revealed that Tennant Real

Estate had filed a collection suit against Debtor in the interim between his

first and second bankruptcies.

      Debtor’s Schedule I revealed recent employment as a driver for Medline

LLC. Debtor reported net wages of $2608.45, $600 rental income, and $447

from his disabled son’s Social Security income per month, for a total

combined monthly income of $3655.45. Debtor noted, however, that he

recently received a pay increase that would raise his monthly average income

to $4684.33. Debtor’s Schedule J showed two dependents: a then seventeen-

year-old daughter, and a twenty-one-year-old disabled son. Expenses listed

                                        5

             Case 20-10738    Doc# 54
                                   53   Filed 08/10/20   Page 5 of 16
totaled $1921.97, leaving only $1773.48 to make a proposed monthly plan

payment of $3100.

      Unfortunately, Debtor’s second Chapter 13 bankruptcy did not proceed

much farther than that. On April 23, 2020, Debtor filed a motion to dismiss

his case, noting that his original counsel had not filed a motion to extend the

automatic stay upon the filing of his case, and seeking dismissal so Debtor

could refile and seek application of the automatic stay. Debtor’s second case

was ultimately dismissed on May 15, 2020.

      The next month, on June 11, 2020, Debtor filed his third Chapter 13

bankruptcy petition, as captioned above. Both pieces of real estate were listed

on Schedule A at the same values as in Debtor’s second bankruptcy, with the

same claims against them. Debtor again scheduled his 2012 Suzuki with a

$4000 value and a debt of $7627.14. Debtor’s Statement of Financial Affairs

claimed rental income of $3600 from January 1, 2020 to his petition filing on

June 11, 2020. Again, Debtor scheduled his debt to the IRS and the KDoR,

and listed the same amount of unsecured debt.6

      Debtor’s Schedule I and J at filing of his current case showed only a

slightly improved picture. Debtor’s take home pay from working was



6 At trial, Debtor testified that his 2019 tax refund of approximately $2800 was
held “by the IRS,” which he assumes was because of his priority tax debt. Debtor
claimed a total owed to the IRS of $5983.51 and to the KDoR of $2044.06, so the
2019 refund presumably reduced those numbers.
                                         6

              Case 20-10738    Doc# 54
                                    53   Filed 08/10/20   Page 6 of 16
$3760.50, and when combined with monthly rental income of $600 and his

disabled son’s income of $447, his combined monthly income was $4807.50.

Debtor calculated his expenses to be $1949.37, leaving $2858.13 to make a

monthly proposed plan payment of $3100. In other words, Debtor’s Schedules

and proposed plan at filing were patently not feasible.

      At trial on Debtor’s motion to impose the automatic stay, the parties

stipulated that Debtor’s first attorney did not perform as he should have

when filing Debtor’s second case. For example, Debtor did not realize his

second bankruptcy was missing documents until it was almost too late.

Debtor also did not realize his counsel had not filed the motion to extend the

automatic stay in his second case until discussing the issue with new counsel.

Regarding his tenant in the rental property in Wichita, Debtor acknowledged

there was no end date on the parties’ rental agreement, and that he did not

get Tennant Real Estate’s approval for the current tenant, but testified that

he had consistently had a tenant in the house since February 2020.

      Debtor’s current plan proposes to pay Tennant Real Estate in full over

the five-year life of the plan. Debtor states he is eager to pay off this creditor

and has no intent to take advantage of the creditor. Debtor testified that he

did not intend to file multiple bankruptcies, and that he would still be in his

first bankruptcy if he had not lost his job with Food Liner.



                                         7

              Case 20-10738    Doc# 54
                                    53   Filed 08/10/20   Page 7 of 16
      The parties stipulated to the admissibility of a Tennant Real Estate

calculation of the plan payment that will be required from Debtor in this

current Chapter 13 bankruptcy case based on the claims filed and the

objections to confirmation filed. Debtor’s plan payment will need to be about

$200 higher than proposed in his plan—$3297 per month—to complete his

plan payments in five years. Regarding his current monthly income, Debtor

testified that has been working eight to ten hours of overtime each week

lately, but no specifics were given about how this impacted his take home

pay. Debtor also testified that his son’s Social Security income is $460 per

month, not the $447 scheduled. Finally, Debtor testified that the correct

monthly rent he was receiving was $650 per month, not $600. Debtor

indicated that if his plan payment was increased, he could cut expenses and

make his budget work to meet that increase.

      After trial, Debtor filed an amended plan and amended Schedule I and

J. The amended plan proposes a plan payment of $3396 per month for five

years and would pay Tennant Real Estate in its entirety over that time.

Debtor’s Schedule I shows monthly take home pay of $3760.50, plus $650

monthly rental income, and $455 from Debtor’s son’s Social Security income.

Debtor’s expenses have been reduced to $1470.37, leaving $3395.13 to make

Debtor’s monthly plan payment. Specifically, Debtor’s most recent Schedule J

reduces monthly expenses for homeowner’s association dues (from $88 to

                                       8

             Case 20-10738   Doc# 54
                                  53   Filed 08/10/20   Page 8 of 16
$29), food and housekeeping supplies (from $650 to $500), childcare and

children’s education costs (from $50 to $0), clothing, laundry, and dry

cleaning (from $100 to $25), transportation (from $270 to $125), and

entertainment (from $100 to $0). Debtor’s Schedule J also includes a note,

that “Debtor’s Mother supplies meals for [the] family.” The only increased

monthly expense on the Schedule J was for personal care products, which

increased from $50 to $150.

II.   Conclusions of Law

      Contested matters concerning the automatic stay are core matters

under 28 U.S.C. § 157(b)(2)(G) over which this Court may exercise subject

matter jurisdiction.7

      A.     § 362(c)(3)-(c)(4): Extension and Imposition of the
             Automatic Stay After Repeat Filing

      Generally, when a debtor files a bankruptcy petition, § 362 of the Code

“automatically stays the commencement or continuation of a judicial

proceeding against the debtor that was or could have been initiated before




7 This Court has jurisdiction pursuant to 28 U.S.C. § 157(a) and §§ 1334(a) and (b)
and the Amended Standing Order of the United States District Court for the
District of Kansas that exercised authority conferred by § 157(a) to refer to the
District’s Bankruptcy Judges all matters under the Bankruptcy Code and all
proceedings arising under the Code or arising in or related to a case under the Code,
effective June 24, 2013. D. Kan. Standing Order 13-1, printed in D. Kan. Rules of
Practice and Procedure (March 2018).
                                          9

              Case 20-10738    Doc# 54
                                    53    Filed 08/10/20   Page 9 of 16
the filing of a bankruptcy petition.”8 “The stay protects debtors from

harassment and also ensures that the debtor’s assets can be distributed in an

orderly fashion, thus preserving the interests of the creditors as a group.”9

But, when a debtor has had prior, recently pending Chapter 7, 11, or 13

bankruptcy cases, the general rules regarding the automatic stay are

statutorily changed.

      Under § 362(c)(3)(A), if a debtor has had a case pending but dismissed

within the year of filing their current case, the automatic stay terminates on

the thirtieth day after the filing of the later case. The debtor may motion for

extension of the stay, and the court may extend the stay, if the debtor

demonstrates the later case was filed in good faith.10 A presumption that the

case is not filed in good faith arises if certain factors are present, and that

presumption must be overcome by “clear and convincing evidence to the



8 TW Telecom Holdings Inc. v. Carolina Internet Ltd., 661 F.3d 495, 496 (10th Cir.
2011) (citing 11 U.S.C. § 362(a)(1) (“a petition . . . operates as a stay, applicable to
all entities, of . . . the commencement or continuation, including the issuance or
employment of process, of a judicial, administrative, or other action or proceeding
against the debtor that was or could have been commenced before the
commencement of the case under this title, or to recover a claim against the debtor
that arose before the commencement of the case under this title”)).
9 Johnson v. Smith (In re Johnson), 575 F.3d 1079, 1083 (10th Cir. 2009) (internal

quotation omitted). See also Rushton v. Bank of Utah (In re C.W. Mining Co.), 477
B.R. 176, 191 (10th Cir. BAP 2012) (“The automatic stay is intended to allow the
debtor to attempt to repay his debts or reorganize his financial affairs by virtue of a
respite from demanding creditors. It also protects creditors by prohibiting the
dismembering of the bankruptcy estate. Thus, the automatic stay maintains the
status quo so as to ensure that there is an orderly distribution of estate assets.”).
10 § 362(c)(3)(B).


                                           10

              Case 20-10738     Doc# 54
                                     53    Filed 08/10/20   Page 10 of 16
contrary.”11 These factors were not present in Debtor’s second case, so if a

motion had been filed, there would not have been a presumption of bad faith.

        The situation is more difficult when a debtor has had multiple cases

pending but dismissed within the prior year. Under § 362(c)(4)(A), if a debtor

has had two prior cases dismissed within the year of filing their current case,

the automatic stay does not go into effect at filing unless the debtor files a

motion seeking imposition of the stay and the court enters an order imposing

the stay because the debtor has demonstrated the case was filed in good faith.

Under § 362(c)(4)(D), a case is presumptively not filed in good faith as to all

creditors if two or more cases were pending within the last year or if “there

has not been a substantial change in the financial or personal affairs of the

debtor since the dismissal of the most previous case . . . or any other reason to

conclude that the later case will be concluded . . . with a confirmed plan that

will be fully performed.” If the presumption arises that the case is not filed in

good faith, then a debtor has to rebut that presumption by clear and

convincing evidence to the contrary, per § 362(c)(4)(D).

        “When the presumption arises, it is as though evidence has already

been presented establishing that the case was not filed in good faith.”12




11   § 362(c)(3)(C).
12   In re Montoya, 333 B.R. 449, 457 (Bankr. D. Utah 2005).
                                          11

               Case 20-10738    Doc# 54
                                     53   Filed 08/10/20   Page 11 of 16
Good faith is a totality of the circumstances consideration for the court.13 In

Chapter 13 cases, courts generally use the good faith filing standards

applicable to conversion or dismissal under § 1307.14 Under those standards,

the good faith, totality of the circumstances test focuses on: “the nature of the

debt, including the question of whether the debt would be nondischargeable

in a Chapter 7 proceeding; the timing of the petition; how the debt arose; the

debtor’s motive in filing the petition; how the debtor’s actions affected

creditors; the debtor’s treatment of creditors both before and after the

petition was filed; and whether the debtor has been forthcoming with the

bankruptcy court and the creditors.”15 Section 362(c) requires courts to look

at good faith “from the creditors’ perspective.”16 Clear and convincing

evidence is a high standard to meet: “Evidence is clear if it is certain,




13 In re Galanis, 334 B.R. 685, 691-92 (Bankr. D. Utah 2005); see also In re
Tomasini, 339 B.R. 773, 777 (Bankr. D. Utah 2006) (citing Flygare v. Boulden, 709
F.2d 1344 (10th Cir.1983) and Gier v. Farmers State Bank of Lucas (In re Gier), 986
F.2d 1326 (10th Cir. 1993)).
14 In re Montoya, 333 B.R. at 457; In re Galanis, 334 B.R. at 688 (“The Court

determined that a debtor’s good faith under § 362(c)(3) is governed by a totality of
the circumstances test, and looked to factors historically used to determine a
debtor’s good faith under § 1307(c).”). In Galanis, the bankruptcy court modified the
§ 1307(c) test from Gier a bit, and looked at: “1) the timing of the petition; 2) how
the debt(s) arose; 3) the debtor’s motive in filing the petition; 4) how the debtor’s
actions affected creditors; 5) why the debtor’s prior case was dismissed; 6) the
likelihood that the debtor will have a steady income throughout the bankruptcy
case, and will be able to properly fund a plan; and 7) whether the Trustee or
creditors object to the debtor’s motion.” 384 B.R. at 693.
15 Gier v. Farmers State Bank (In re Gier), 986 F.2d 1326, 1329 (10th Cir. 1993).
16 In re Montoya, 333 B.R. at 460.


                                         12

             Case 20-10738     Doc# 54
                                    53   Filed 08/10/20   Page 12 of 16
unambiguous, and plain to the understanding, and it is convincing if it is

reasonable and persuasive enough to cause the trier of facts to believe it.”17

        B.     Debtor Has Carried His Burden to Rebut the Presumption
               Against Him by Clear and Convincing Evidence

        Ultimately, the Court concludes that Debtor has shown clear and

convincing evidence to rebut the presumption that his bankruptcy petition

was not filed in good faith. First and foremost, the Court believes Debtor’s

fate has been negatively impacted by his prior counsel. Did Debtor’s first

bankruptcy case have to be dismissed? Debtor was out of work for a couple of

months, and it is certainly possible that Debtor could have made other

choices to make his first bankruptcy work. Second, it is undisputed that

Debtor’s then counsel filed his second bankruptcy without filing a motion to

extend the automatic stay. Once Debtor retained new counsel and realized

the precariousness of his situation, Debtor was forced to dismiss and refile.

But again, if Debtor’s bankruptcy counsel had acted differently, the dismissal

of Debtor’s second bankruptcy petition would not have been necessary.

Debtor has retained competent counsel who has helped him attempt to right

the ship and seems to be on a good course.

        In addition, the value of both Debtor’s residence and the Wichita real

estate have increased since his first bankruptcy, and Debtor is able to charge


17   Foster v. Alliedsignal, Inc., 293 F.3d 1187, 1194 (10th Cir. 2002).
                                            13

                Case 20-10738     Doc# 54
                                       53   Filed 08/10/20   Page 13 of 16
significantly more in monthly rent ($400 per month in first case and now

$650 per month). This is an undeniable boost to Debtor’s budget. Debtor’s

take home pay has been pretty consistent at his “new” job, which Debtor has

had in place since late 2019. Debtor has also recently been working overtime

and receiving hazard pay. Certainly, Debtor’s income situation has improved.

      Finally, Debtor is eager to pay off this creditor and testified he is not

trying to take advantage of Tennant Real Estate. The timing of Debtor’s

subsequent bankruptcy petitions does not appear tied to this creditor and

there is no particularized harm to this creditor that is different than any

other creditor impacted by a debtor filing a bankruptcy petition. Debtor was

forthcoming at trial.

      That said, the Court acknowledges there are factors weighing against

Debtor. Yes, Debtor filed an amended budget after trial, showing the ability

to finance plan payments. But Debtor’s monthly budget is very tight. There is

almost no room for error. The only creditor objecting to imposition of the

automatic stay—Tennant Real Estate—apparently has not consistently been

paid. At Debtor’s first filing on July 23, 2018, Debtor stated that he owed

Tennant Real Estate $28,400, and the creditor filed a claim for $30,490.38.

More recently, Debtor also stated the claim on the property as $30,490.38, so

he certainly did not pay much, if anything in the interim. No proof of claim by



                                        14

            Case 20-10738    Doc# 54
                                  53    Filed 08/10/20   Page 14 of 16
Tennant Real estate has yet been filed in Debtor’s current case, although

Debtor’s most recently amended plan estimates the claim at $35,109.77.

      Weighing all these considerations, the Court concludes that Debtor has

carried his burden to rebut the presumption that his case was not filed in

good faith by clear and convincing evidence. The imposition of the automatic

stay under § 362(c)(4), however, may be “subject to such conditions or

limitations as the court may impose.” Under the circumstances, the Court

finds that the imposition of the stay as to Tennant Real Estate should be

conditioned upon Debtor’s Chapter 13 plan being confirmed and upon Debtor

being current on his Chapter 13 payments to the Chapter 13 Trustee. If the

Chapter 13 Trustee confirms to Tennant Real Estate that Debtor has not

made two successive payments within fourteen days of their due date,

Tennant Real Estate is authorized to file a notice of such failure and submit

to the Court, with copy to Debtor’s counsel, an Order Granting Relief from

the Automatic Stay. The Court concludes that this condition on the

imposition of the automatic stay as to Tennant Real Estate in particular will

ensure that this creditor’s interests are protected. The creditor is protected by

a large equity cushion in the property, and continuing in a Chapter 13 plan

will ensure it receives a steady stream of payments.




                                       15

             Case 20-10738   Doc# 54
                                  53   Filed 08/10/20   Page 15 of 16
III.   Conclusion

       The Court grants Debtor’s motion for imposition of the automatic stay

with conditions, as detailed more fully above. Debtor’s motion to reconsider

the Court’s prior, oral denial of the requested relief is granted.18

       It is so Ordered.

                                        ###




18 Doc. 28. As discussed above, shortly after filing his current Chapter 13
bankruptcy petition, Debtor filed his motion concerning the automatic stay. Doc. 17.
Tennant Real Estate opposed Debtor’s motion, Doc. 26, and the matter was set for
telephonic hearing. At that hearing, Debtor’s counsel apparently had technical
difficulties, so could not be heard when the Court asked for appearances. See Doc.
28. The Court as a result denied Debtor’s motion. Doc. 27. Debtor then filed a
motion to reconsider, Doc. 28, asking the Court to reconsider the denial due to the
communication problem. The Court heard from the parties and continued the
matter to the evidentiary hearing discussed herein. Doc. 33.
                                         16

             Case 20-10738    Doc# 54
                                   53    Filed 08/10/20   Page 16 of 16
